DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20150098018A, English machine translation) in view of Han (KR101942153B1, English machine translation).
Regarding claims 1 and 9, Lee teaches a parking guidance system and method of a parking lot provided with a charging device for a vehicle, comprising: a heat sensing means (5) configured to sense vehicle temperature ([0026] and [0044]); and a server (15, [0037]-[0039]) configured to: classify a priority of the vehicle and distinguish whether the vehicle is a parking use vehicle or a charging use vehicle based on the vehicle temperature ([0045]), assign a parking spot or a charging spot to the vehicle based on at least one of information on the classified priority, information on whether the vehicle is the parking use vehicle or the charging use vehicle, or information on remaining parking spots and remaining charging spots ([0029]-[0033]), provide a guidance on a position of the assigned parking spot or charging spot to the vehicle until the vehicle arrives at the position of the assigned parking spot or charging spot ([0029]-[0033]), and determine a parking fee or a charging fee of the vehicle and providing a guidance on the parking fee or the charging fee when the vehicle exits the parking lot ([0028]).  Also see [0043]-[0049]).
Lee fails to teach the sensing means configured to recognize license plate of the vehicle as claimed.
However, Han teaches parking management system comprising a license plate number recognizing device configured to recognize a license plate of the vehicle and controller configured to classify a priority of the vehicle and distinguish whether the vehicle is a parking use vehicle or a charging use vehicle as claimed ([0046]-[0050] and [0059]).
In view of Han’s teaching, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the teaching as taught by Han since it is just a matter of using an alternative means to identify the type of the vehicle in order to guide the vehicle to the requested zone (parking zone or charging zone).
Regarding claim 2, Lee as modified by Han teaches all subject matter claimed as applied above.  Both Lee and Han further teach wherein the server includes at least one of:  DB1/ 113470657.1a database device configured to store parking/charging service use reserved vehicle information, regular parked vehicle information, and information on whether the charging use vehicle is a fast charging use vehicle or a slow charging use vehicle; a priority classifying device configured to decide whether the vehicle is a regular parked vehicle, a parking/charging service use reserved vehicle, or a parking/charging service use unreserved vehicle based on the first license plate number and the information stored in the database device, and to classify the priority of the vehicle; a parking/charging use distinguishing device configured to distinguish whether the vehicle is the parking use vehicle or the charging use vehicle based on the first license plate number and the information stored in the database device, and to distinguish whether the charging use vehicle is the fast charging use vehicle or the slow charging use vehicle when the vehicle is the charging use vehicle; a path guiding device configured to assign the parking spot or the charging spot to the vehicle based on the priority of the vehicle and information distinguished by the parking/charging use distinguishing device, and to provide a guidance on a path to the vehicle until the vehicle arrives at the assigned spot; a payment device configured to determine the parking fee DB1/ 113470657.1or the charging fee of the vehicle and to process payment of the parking fee or the charging fee (Lee: [0028].  Han: [0040] and [0062]); a charging completion guiding device configured to provide a guidance on whether or not charging of the vehicle is completed to a user terminal; or a reserving device configured to process a parking or charging service reservation based on reservation information input from the user terminal.
Regarding claim 3, , Lee as modified by Han teaches all subject matter claimed as applied above.  Lee further teaches one or more displays displaying a path of the vehicle to the assigned parking spot or charging spot, wherein the path guiding device transfers information on the path of the vehicle to the assigned parking spot or charging spot to the one or more displays to allow the information on the path to be displayed on the one or more displays ([0024] and [0030]).
Regarding claims 4 and 13, Lee as modified by Han teaches all subject matter claimed as applied above.  Both Lee and Han further teach wherein when a preset time elapses after the charging of the vehicle is completed, the payment device determines a separate parking fee and processes payment of the separate parking fee when the vehicle exits the parking lot (Lee: [0028].  Han: [0040] and [0062]).
Claims 5-7, 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Han as applied to claims 1 and 9 above, and further in view of Chen (US 2015/0235148).

Regarding claims 5-7, Lee as modified by Han teaches all subject matter claimed as applied above except for the reserve device as claimed.  However, the limitations of the claims are not given patentable weight because they further define the limitations which were not considered base on the condition of “at least one of” as recited in claim 2.  Moreover, Chen teaches system and method for reserving a parking space comprising a reserving device performs reservation completion process and further limitations as claimed (figs. 2, 3, [0042], [0047], [0048] and [0054]-[0057]).
In view of Chen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Han by incorporating the teaching as taught by Chen so to secure a space (parking space or charging space) at the time and location as desired by the drivers (see Chen: [0006]).
Regarding claims 10 and 14-16, Lee as modified by Han teaches all subject matter claimed as applied above except for processing a parking or charging service reservation based on reservation information input from a user terminal and further limitations as claimed.
However, Chen teaches system and method for processing a parking or charging service reservation based on reservation information input form a user terminal and further limitations as claimed (figs. 2, 3, [0042], [0043], [0047], [0048] and [0054]-[0057]).
In view of Chen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Han by incorporating the teaching as taught by Chen so to secure a space (parking space or charging space) at the time and location as desired by the drivers (see Chen: [0006]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Han as applied to claim 9 above, and further in view of Kim et al. (US 2016/0167538).
Regarding claim 11, Lee as modified by Han teaches all subject matter claimed as applied above except for classifying including distinguishing whether the charging use vehicle is a fast charging use vehicle or a slow charging use vehicle when the vehicle is the charging use vehicle.
However, Kim teaches method and charging system for selecting charging mode of electric vehicle comprising distinguishing whether the charging use vehicle is a fast charging use vehicle or a slow charging use vehicle ([0012]).
In view of Kim’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Han by incorporating the teaching as taught by Kim so that charging device configured to charge the vehicle according to the classified charging mode (fast charging or slow charging) (see Kim: [0012]).
Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to further teach or fairly suggest a charging device installed in a partial space of the parking slot, and especially, wherein the charging device includes: a parking prevention jaw including a charging device, movable upward or downward, protruding upward based on a ground to disable the vehicle from being parked at the time of moving upward, and being positioned below the ground to enable DB1/ 113470657.1the vehicle to be parked at the time of moving downward; a second license plate number recognizing device provided in the parking prevention jaw and recognizing a second license plate number; and a controller configured to: compare the second license plate number with the first license plate number, move the parking prevention jaw downward to enable the vehicle to be parked when the first and second license plate numbers coincide with each other, and allow the parking prevention jaw to be maintained in a state where the parking prevention jaw protrudes upward based on the ground when the first and second license plate numbers do not coincide with each other as recited in claim 8 and similar limitations as recited in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Matsuyama et al. (GB 2302608A); Dan (US 2003/0144890); Yoo et al. (US 6,771,185); Noguchi et al. (US 2020/0387840); Noguchi et al. (US 2020/0311623) and Squire et al. (US 6,970,101) are cited because the are related to parking guidance system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887